Exhibit 10.15

TEXT MARKED BY [* * *] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND WAS FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

RESIDUAL PURCHASE AGREEMENT

This Residual Purchase Agreement (this “Agreement”), dated December 31, 2010
(“Effective Date”), is between Calpian, Inc., a Texas corporation (“Purchaser”),
and Calpian Residual Partners V, L.P. , a Delaware limited partnership
(“Seller”).

RECITALS

A. Seller owns and has assumed those certain agreements listed on Exhibit A
hereto (as may be amended from time to time, the “ISO Agreements”). Under the
ISO Agreements, Seller is to receive residual payments each month (“Residuals”)
from Seller’s efforts to market and sell merchant acquiring services to
acceptable businesses (“Merchants”). Each Merchant is identified by a unique
merchant identification number (“MID”). A Merchant may have multiple MIDs.

B. Purchaser desires to buy, and Seller desires to sell, all of Seller’s right,
title and interest in and to certain of the Residuals, plus Purchaser will
assume certain of Seller’s obligations under the ISO Agreements.

C. For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

I. PURCHASE AND SALE OF RESIDUALS

1.1. Purchase and Sale of Residuals. Subject to the terms and conditions of this
Agreement, concurrently with the execution of this Agreement (the “Closing”),
Seller shall sell, assign and deliver to Purchaser, and Purchaser shall purchase
and accept from Seller, all of Seller’s right, title and interest in and to
(a) [* * *] of the Residuals received each month [* * *] that are attributable
to the Merchants and Merchant agreements set forth on the attached Exhibit F and
identified by MID (all such Merchant MIDs collectively referred to herein as the
“Sold Merchants”), [* * *], and (b) all contracts, records and other documents
in any form, whether hard copy, resident on computers, or otherwise, in the
possession or under the control of Seller relating to the Sold Merchants
(collectively, together with all Residuals attributable to the Sold Merchants,
the “Purchased Residuals”). Purchaser shall receive the payment for the
Purchased Residuals beginning with the payment made in the month of January
2011.

1.2. Non Assumption of Liabilities. Purchaser will assume all responsibilities
for providing services to Sold Merchants under the ISO Agreements and payment of
downline residual owed to sales reps and agents with respect thereto. Other than
such liability, Purchaser does not, and shall not be deemed to, assume any
liabilities, obligations, expenses, or commitments of Seller of any kind,
whether accrued, absolute or contingent, and shall not be deemed to, otherwise
assume any liability or obligation arising from any transaction by any merchant
or consumer or otherwise.



--------------------------------------------------------------------------------

1.3. Purchase Price. At the Closing, Purchaser shall pay to Seller an amount
equal to $1,134,564 in cash, payable as set forth below (the “Cash Amount” or
the “Purchase Amount”).

1.4. Instruments of Conveyance and Transfer. Seller shall deliver to Purchaser
at the Closing such assignments and other instruments of transfer as are
necessary to complete the transfer and to vest in Purchaser all of Seller’s
rights, title and interest in, to and under the Purchased Residuals attributable
to the Sold Merchants, including, without limitation, all monies due and to
become due thereunder, and all amounts received or to be received with respect
thereto and all proceeds thereof, free and clear of all liens, claims, security
interests and encumbrances of any kind.

1.5. Intention of the Parties. The right to receive Purchased Residuals shall be
assigned to Purchaser as of the date of the Closing, and except as set forth
herein, Seller will have no continuing interest in such Purchased Residuals.
Notwithstanding anything to the contrary in this Agreement or any instruments,
certificates, financing or continuation statements, or other documents executed
and delivered in connection herewith, on and after the Effective Date, Purchaser
shall own all right, title and interest in and to one hundred percent (100%) of
the Purchased Residuals. It is the intention of the parties hereto that the
purchase of the Purchased Residuals made hereunder shall constitute a “sale of
accounts,” as such term is used in Article 9 of the UCC, which sales are
absolute and irrevocable and provide the Purchaser with the full benefits of
ownership of the Purchased Residuals.

1.6. Monthly Revenue.

(a) At the Closing, Seller shall deliver written instructions to the
processor(s) under the ISO Agreements to pay all Residuals directly to Purchaser
each month, effective as of the Effective Date (the “Monthly Revenue”).

II. CLOSING DELIVERIES

2.1 Seller Deliveries. At the Closing, Seller shall deliver to Purchaser the
following documents:

(a) Bill of Sale. A bill of sale in substantially the form attached as Exhibit B
hereto, and such other documents reasonably satisfactory to Purchaser and its
counsel, as shall be necessary to vest in Purchaser all of Seller’s rights and
interest in, and title to, the Purchased Residuals;

(b) Documents. Copies of documents, computer files, and computer printouts
requested by Purchaser related to the Sold Merchants. Seller may delete or
redact from such reports all information not related to the Sold Merchants.
Seller shall deliver to Purchaser originals of all information and documents in
whatever form that relate to the Sold Merchants and the Purchased Residuals, and
shall not retain copies of any such documents without the express written
consent of Purchaser;

(c) Consent. The consent and agreement of all parties to each ISO Agreement, as
applicable, in form and content acceptable to Purchaser and its counsel,
including, but not



--------------------------------------------------------------------------------

limited to, a consent of the assignment by Seller of its right, title and
interest in and to the Residuals and the consent of the processor(s) to direct
all Residual payments to the Purchaser substantially in the form attached as
Exhibit C hereto;

2.2 Purchaser Deliveries. Purchaser shall deliver to Seller the following:

(a) Cash Amount. At Closing, the Cash Amount, paid directly to Seller by wire
transfer of immediately available funds.

III. AFFIRMATIVE COVENANTS

Seller hereby covenants [* * *] following the Effective Date to do the
following:

3.1 Purchased Residuals.

(a) Seller shall indicate on its books and records that the Purchased Residuals
have been sold to, and are the property of, Purchaser;

(b) if Seller receives money or property that represents payment of all or any
portion of the Purchased Residuals, Seller shall immediately inform Purchaser of
such receipt and within five (5) business days remit such money or property to
Purchaser, with proper endorsements (it being understood that this covenant
shall continue for so long as any Purchased Residuals exist); and

3.2 Sold Merchants. The covenants contained in this §3.2 shall continue, as to a
specific Sold Merchant, for as long as Purchaser receives Residuals from such
Sold Merchant.

3.2.1 Seller shall not, directly or indirectly (i) provide credit card
authorization, settlement or related services to any of the Sold Merchants
except as contemplated herein or as separately agreed between Purchaser and
Seller, (ii) enter into any agreement with or solicit, directly or indirectly,
any Sold Merchant for transaction processing, authorization, settlement and
related services, (iii) interfere with, disrupt or attempt to disrupt any past,
present or prospective business relationship, contractual or otherwise, related
to or arising from the Sold Merchants, between Purchaser or any processor and
any Sold Merchant, or (iv) disparage Purchaser to any processor, Sold Merchant
or other third party.

3.2.2 Seller will not seek additional processing or bank relationships for
merchant processing other than its existing relationships as defined in the ISO
Agreements, as applicable, without the express written consent of Purchaser.

3.3 Government Compliance. To the extent necessary to preserve Purchaser’s
interest in the Purchased Residuals and as otherwise set forth in this
Agreement, do or cause to be done all things necessary to: (i) maintain its
legal existence and good standing under the laws of the state of its formation;
(ii) maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on the
Purchased Residuals; and (iii) preserve and maintain in full force and effect
all other qualifications, certificates or licenses required for the collection
of the Purchased Residuals.



--------------------------------------------------------------------------------

3.4 Payment of Taxes. Pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it or on income or profits or upon property
belonging to it, including any taxes assessed as a result of the transactions
contemplated herein, provided that Seller shall not be obligated to pay any such
item that it disputes in good faith, until such time as its obligation to pay
has been finally determined.

3.5 Reporting. Furnish or cause to be furnished to Purchaser:

3.5.1 If Seller is required to submit audit reports pertaining to the Purchased
Residuals to MasterCard, Visa, Discover, any other card acceptance
organizations, any sponsor banks, any credit card processor or any other
organization or person, then, within seven (7) days of the completion of such
audit report, Seller shall provide a complete copy of such audit results to
Purchaser including any and all deficiencies, defaults and management’s plan to
remedy any outstanding items contained in the audit report; and

3.5.2 Such other operating reports and financial and other information relating
to the business, affairs and financial condition of Seller and with respect to
the Sold Merchants or Purchased Residual as Purchaser reasonably may request in
writing from time to time, including but not limited to financial information,
based upon the Seller’s internal figures; and

3.5.3 Monthly residual reports for Sold Merchants provided by the applicable
processor to Seller that are not provided directly from the processor to
Purchaser.

3.6 Inspection. At all reasonable times during normal business hours and as
often as Purchaser may reasonably request, permit authorized representatives of
Purchaser to: (i) have access to the financial records of Seller and other
records relating to the operations and procedures of Seller; and (ii) discuss
the affairs, finances and accounts of Seller with, and be advised as to the same
by, the officers of Seller, all as shall be relevant to the performance or
observance of the terms, covenants and conditions of this Agreement and the
other documents and agreements executed in connection herewith.

3.7 Notice of Litigation. Notify Purchaser in writing, promptly upon learning
thereof, of any litigation commenced against Seller that may have an adverse
effect on the business, assets, operations, prospects or financial or other
condition of Seller or the Sold Merchants or Purchased Residuals.

3.8 Notice of Event of Default. Immediately inform Purchaser by written notice
of the occurrence of any event or condition of any nature that may constitute an
Event of Default (as defined below).

3.9 Sold Merchant Contracts. Deliver to Purchaser all contracts and any
additional material related to the Sold Merchants.

3.10 [* * *]



--------------------------------------------------------------------------------

IV. NEGATIVE COVENANTS

Seller shall not do any of the following (set forth in Sections 4.1 through 4.4)
without Purchaser’s prior written consent for as long as Purchaser is receiving,
or entitled to receive, Residuals from the Sold Merchants:

4.1 Dispositions. Sell, lease, assign, transfer or otherwise dispose of or
attempt to sell, lease, assign transfer or otherwise dispose of, any of Seller’s
rights, title or interests or purported rights title or interests in and to the
ISO Agreements if such disposition could or would impair Purchaser’s rights in
the Purchased Residuals, the Sold Merchants, [* * *]

4.2 Lien. Create or permit or attempt to create or permit any lien or security
interest upon Seller, or any part of the ISO Agreements or the Residuals that
are and are not part of the Purchased Residuals or the Sold Merchants.

4.3 ISO and Processor Agreements. (a) enter into any new ISO Agreements or
processing agreements without Purchaser’s prior written consent, such consent
not to be unreasonably withheld and such consent or objection to be delivered as
soon as possible and, if not delivered within five (5) days of receipt of
Seller’s written request, Purchaser’s consent shall be deemed to have been
given, (b) amend, modify, restate, cancel or otherwise change in any material
way any existing ISO Agreement or processing agreement (except to the extent
that processor makes changes to its standard ISO Agreement), (c) transfer the
processing services for any Merchants under the ISO Agreements, (d) sell or
transfer any Merchants or Residuals to another Person other than in accordance
with the provisions of this Agreement, (e) direct any processor to change the
payment of Residuals to any person other than Purchaser, or (f) direct any
processor to withhold the payment of Residuals from Purchaser.

V. REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties of Seller. Seller represents, warrants and
covenants the following to Purchaser, and any successor or assignee of
Purchaser, with the knowledge that Purchaser is relying on such representations,
warranties and covenants in entering into this Agreement:

5.1.1 Authorization. Seller has full power and authority to enter into this
Agreement, sell the Purchased Residuals and carry out the terms and provisions
of this Agreement. Each ISO Agreement, as applicable, authorizes Seller to
assign the Purchased Residuals to a third party. Seller may lawfully sell,
transfer and assign the Purchased Residuals to Purchaser without affecting the
obligations of the processor(s) thereunder. This Agreement, when executed and
delivered, will constitute the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms.

5.1.2 No Violation. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated by this Agreement: (i) would
require the consent of any other party to, constitute a breach of, or result in
the creation or imposition of any lien under, any agreement to which Seller is a
party, except as specifically set forth herein; or (ii) will violate any law or
ruling of any court or governmental authority to which Seller is subject.



--------------------------------------------------------------------------------

5.1.3 Consents and Approvals. No consent or approval of any governmental
authority, any Sold Merchant or any other party is required to be made or
obtained by Seller in connection with the performance of this Agreement by
Seller, except as specifically set forth herein. At the Closing, all parties to
the ISO Agreements shall have consented to the assignment of the Purchased
Residuals to Purchaser. At the Closing, each party to the ISO Agreements shall
have executed a consent in substantially the form attached as Exhibit C hereto.

5.1.4 No Undisclosed Liabilities; Taxes. Seller has no material liabilities or
obligations of any nature, absolute, accrued, contingent or otherwise, that
adversely impact the Sold Merchants or the Purchased Residuals. Seller has paid,
when due, all taxes owed to all governmental authorities.

5.1.5 Litigation. There is no action, proceeding or investigation pending or
threatened against Seller that (i) would involve the Sold Merchants and Seller
or Purchaser, or (ii) may impact Purchaser’s right to the Purchased Residuals.

5.1.6 Sold Merchants. The list of the Sold Merchants is attached as Exhibit F
hereto and sets forth (i) the name of each Sold Merchant, (ii) the address of
each Sold Merchant, (iii) the current month to date sales of each Sold Merchant,
(iv) the current year to date sales of each Sold Merchant, (v) the discount rate
paid by each Sold Merchant, (vi) the Sold Merchant’s MID, and (vii) any other
documentation reflecting revenues received by Seller attributable to each Sold
Merchant. Such list is entirely accurate and complete. Seller has the right to
receive Residuals with respect to the Sold Merchants under the ISO Agreements,
as applicable. All information disclosed to Purchaser in this Agreement or
otherwise provided to Purchaser is accurate and complete in all material
respects. Seller does not maintain or control any reserve account or other funds
attributable to any Sold Merchant. Seller has not received any notice of default
or termination from any Sold Merchant, nor does Seller know of any bankruptcy of
any Sold Merchant. Seller has complied, and will continue to comply in all
material respects with, the provisions of the ISO Agreement. Seller has
complied, and will continue to comply with, all applicable laws, regulations and
industry standards in connection with the operation of its business as it
relates to the Sold Merchants. Except as otherwise disclosed to Purchaser,
Seller has good and valid title to the Purchased Residuals, free and clear of
all liens, claims, security interests and encumbrances of any kind.

5.1.7 Industry Security Guidelines. Seller has complied, and will continue to
comply with, the Industry Security Guidelines with respect to the Purchased
Residuals. Seller understands that failure to comply with the Industry Security
Guidelines may result in the imposition of fines and/or penalties by the Payment
Brands, governmental entities or other third parties, and Seller agrees to
indemnify and reimburse Purchaser immediately for any fine or penalty imposed
on, or fees, expenses or other losses inuring to, Purchaser due to Seller’s
breach of this Section or Seller’s violation of the Industry Security
Guidelines.

5.1.8 Privacy Requirements. Seller has complied, and will continue to comply
with, the Privacy Requirements with respect to the Purchased Residuals.



--------------------------------------------------------------------------------

5.1.9 Disclosure. No representation or warranty by Seller contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements in this Agreement not misleading. There is no fact or
development known to Seller which adversely affects, or which might in the
future adversely affect, the Sold Merchants. All documents and information, in
whatever form, provided to Purchaser by Seller are complete and correct versions
of the documents and information they purport to represent.

5.1.10 Brokerage Fees and Expenses. Seller has not incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other like payment in connection with this Agreement or the
transactions contemplated by this Agreement. Seller shall be responsible for all
of its own expenses related to the negotiation, preparation and closing of this
Agreement and the transactions contemplated hereunder.

5.1.11 No Third Parties. Seller does not have any agreements or commitments to
or with any person or entity, including an independent sales organization or
trade association, which would give rise to any valid claim against Purchaser.
No third party, including but not limited to any sales agent, independent sales
organization or trade association, has any claim to a proprietary or economic
interest in any Sold Merchant or the Purchased Residuals. Seller has paid in
full, and will be liable for, all amounts due to any third party in respect of
the Sold Merchants or any transaction relating to the Sold Merchants.

5.1.12 Commercial Purposes. The transactions contemplated herein are for
commercial purposes only and shall not be considered consumer transactions.

5.2 Representations and Warranties of Purchaser. Purchaser represents, warrants
and covenants the following to Seller, and any successor or assignee of Seller,
with the knowledge that Seller is relying on such representations, warranties
and covenants in entering into this Agreement:

5.2.1 Due Organization. Purchaser is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Texas.

5.2.2 Authorization. Purchaser has full power and authority to enter into this
Agreement and carry out the terms and provisions of this Agreement included the
issuance of Purchaser’s common stock at the closings and in the future as
provided herein. The execution, performance and delivery of this Agreement have
been duly authorized by all necessary action on the part of the Purchaser’s
board of directors. No vote of the Purchaser’s stockholders is required to
authorize the issuance of the common stock contemplated by this Agreement. This
Agreement, when executed and delivered, will constitute the legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms.

5.2.3 No Violation. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated by this Agreement: (i) would
require the consent of any other party to, constitute a breach of, or result in
the creation or imposition of any lien under, any agreement to which Purchaser
is a party; or (ii) will violate any law or ruling of any court or governmental
authority to which Purchaser is subject.



--------------------------------------------------------------------------------

5.2.4 Consents and Approvals. No consent or approval of any governmental
authority or any other party is required to be made or obtained by Purchaser in
connection with the performance of this Agreement by Purchaser.

VI. EVENTS OF DEFAULT; REMEDIES.

6.1 Seller’s Defaults. Any one of the following which occur [* * *] shall
constitute an event of default by Seller (an “Event of Default”) under this
Agreement:

6.1.1 Agreements. Any of the following events if it would materially impair the
Purchased Residuals or Seller’s ability to perform its obligations under this
Agreement or the Services Agreement: (a) Seller’s failure to comply with the
material terms and conditions of the ISO Agreements, any processing agreement
and any amendment thereto, (b) the termination of any ISO Agreement or any
processing agreement, or (c) the breach or the occurrence of any event with
respect to Seller which with notice or the expiration of any applicable cure
period shall constitute a breach of any of the ISO Agreements, or any processing
agreements, or which would adversely impact the Purchaser in any manner
whatsoever under such agreements

6.1.2 Payment Default. Seller shall fail to pay, within ten (10) days of when
due, any amount payable under this Agreement or any other document or agreement
executed in connection herewith (such documents being collectively referred to
herein as the (“Transaction Documents”) that is not subject to a dispute between
the parties;

6.1.3 Covenant Default. Seller fails or neglects to perform, keep, or observe
any term, provision, condition, covenant or agreement contained in this
Agreement or any other Transaction Document, and if such default under this
clause is capable of being cured, Seller has failed to cure the default within
thirty (30) days after the occurrence thereof;

6.1.4 Other Agreements. There is a material default in any agreement to which
Seller is a party with a third party or parties that materially inhibits
Seller’s ability to meet its obligations under this Agreement or the Services
Agreement, which default is not cured within thirty days after its occurrence.

6.1.5 Misrepresentations. Seller or any Person acting for Seller makes any
representation, warranty, or other statement now or later in this Agreement, any
other Transaction Document, or in any writing delivered to Purchaser or to
induce Purchaser to enter this Agreement or any Transaction Document, and such
representation, warranty, or other statement shall prove to be incorrect or
misleading in any material respect as of the date as of which the
representation, warranty, statement, affidavit or certificate was given, stated
or certified. As used herein, the term “Person” shall mean any individual, sole
proprietorship, partnership, limited liability company, joint venture, company,
trust, unincorporated organization, association, corporation, institution,
public benefit corporation, firm, joint stock company, estate, entity or
government agency;

6.1.6 Lien. The failure of Seller to use all commercially reasonable efforts to
cause its lenders to release all liens or security interests upon all parts of
the ISO Agreements, the Residuals that are not part of the Purchased Residuals
and the Sold Merchants within 30 days of the Effective Date; and



--------------------------------------------------------------------------------

6.1.7 Compliance with Laws. The failure of Seller to comply in all material
respects with all (i) present and future laws, ordinances, rules, regulations,
orders and requirements of every duly constituted governmental or
quail-governmental authority or agency applicable to Seller, or (ii) similarly
applicable orders, rules and regulations of any regulatory, licensing,
accrediting, insurance underwriting or rating organization or other body
exercising similar functions, in each case where the failure to so comply could
reasonably be expected to materially inhibit Seller’s ability to perform its
obligations under this Agreement or the Services Agreement, and which default is
not cured within 30 days after Seller learns of or reasonably should know of the
occurrence.

6.2 Remedies to Seller’s Default. Upon any Event of Default that shall remain
uncured, Purchaser shall have such remedies available to Purchaser under law
and/or equity.

6.3 Purchaser’s Defaults. Any one of the following which occur within [* * *]
after the Effective Date (or such longer period if specified herein) shall
constitute an event of default by Purchaser (“Purchaser Default”) under this
Agreement:

6.3.1 Payment Default. Purchaser shall fail to pay, within ten (10) days of when
due, any amount payable under this Agreement or any other Transaction Documents
that is not subject to a dispute between the parties;

6.3.2 Misrepresentations. Purchaser or any Person acting for Purchaser makes any
representation, warranty, or other statement now or later in this Agreement, any
other Transaction Document, or in any writing delivered to Seller or to induce
Seller to enter this Agreement or any Transaction Document, and such
representation, warranty, or other statement shall prove to be incorrect or
misleading in any material respect as of the date as of which the
representation, warranty, statement, affidavit or certificate was given, stated
or certified. As used herein, the term “Person” shall mean any individual, sole
proprietorship, partnership, limited liability company, joint venture, company,
trust, unincorporated organization, association, corporation, institution,
public benefit corporation, firm, joint stock company, estate, entity or
government agency.

VII. INDEMNIFICATION

7.1 Indemnification. SELLER AGREES TO INDEMNIFY, DEFEND AND HOLD PURCHASER AND
ITS STOCKHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS (EACH, “INDEMNIFIED
PERSON”) HARMLESS AGAINST: (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES
(COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
AND RESULTING FROM SELLER’S BREACH OF ITS COVENANTS, WARRANTIES AND
REPRESENTATIONS, INCLUDING BUT NOT LIMITED TO INDUSTRY SECURITY GUIDELINES AND
THE PRIVACY OF CARDHOLDER



--------------------------------------------------------------------------------

INFORMATION; AND (B) AND THE EXPENSES OF DEFENDING SUCH CLAIMS (INCLUDING
REASONABLE ATTORNEYS’ FEES AND REASONABLE EXPENSES); EXCEPT FOR CLAIMS AND/OR
LOSSES DIRECTLY CAUSED BY SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

VIII. RESERVED

IX. MISCELLANEOUS

 

9.1 Confidentiality.

9.1.1 This Agreement and the matters addressed herein shall be deemed
confidential information of the parties (“Confidential Information”).
Confidential Information does not include: information that becomes publicly
known (other than by a party’s unauthorized disclosure); or information
disclosed to a party after the Closing by a third party who is legally entitled
to disclose it. Merchant information unrelated to the Sold Merchants or
Purchased Residuals is the Confidential Information of Seller. Merchant
information related to the Sold Merchants or Purchased Residuals is the
Confidential Information of Purchaser. Each party, together with its successors
and assigns, will not at any time, directly or indirectly, use, communicate, or
disclose to any individual or entity any Confidential Information belonging to
the other party, including but not limited to copies or originals of any
information supplied to it. This shall not prohibit Seller from providing to
processors Purchaser Confidential Information related to Sold Merchants or
Purchased Residuals customarily provided to them in the ordinary course of
business. If a party is required, by interrogatories, subpoenas, or otherwise,
to disclose the other party’s Confidential Information, the party ordered to
disclose will immediately provide the party who owns the Confidential
Information with notice of such request. This Section 9.1 shall survive the
termination of this Agreement. Notwithstanding the foregoing, Seller agrees and
acknowledges that Purchaser is subject to the disclosure requirements of state
and federal securities laws and regulations and that, as such, Purchaser may
disclose this Agreement, the Exhibits, and the terms hereof and thereof to the
extent it deems it necessary or advisable in order to comply with such laws and
regulations, and, further, that all such disclosures may also be disclosed by
Purchaser through other public means including, but not limited to, Purchaser’s
website, presentations and press releases.

9.1.2 Right to Injunctive Relief. Purchaser and Seller agree that the violation
of Section 9.1 could cause irreparable injury to the party whose Confidential
Information might be disclosed or misused and that the remedy at law for any
violation or threatened violation would be inadequate. The party who is the
owner of the Confidential Information shall be entitled to temporary and
permanent injunctive relief or other equitable relief without the necessity of
proving actual damages, in addition to any other relief to which it may be
entitled.

 

9.2 Survival. All covenants, representations and warranties made in this
Agreement continue in full force. The obligation of Seller in Section VII to
indemnify Purchaser shall survive until the statute of limitations with respect
to such claim or cause of action shall have run.



--------------------------------------------------------------------------------

9.3 Amendments. This Agreement may be modified or amended only by an instrument
in writing and signed by all the parties hereto. Any waiver of the terms and
conditions of this Agreement must be in writing and signed by all the parties
hereto and any such waiver shall not be construed as a waiver of any other terms
and conditions of this Agreement. A waiver by either party as to any particular
breach shall not constitute or be considered as a waiver of any similar or other
breach or default thereafter.

 

9.4 Waivers. A waiver of a breach of any term of this Agreement will not be
considered a waiver of a further breach of the same term or a waiver of a breach
of any other term or a waiver of Purchaser’s right to declare a default.

 

9.5 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been given if sent via
telecopy with confirmed receipt or sent via overnight delivery service:

If to Seller:

Calpian Residual Partners V, L.P

500 N. Akard, Suite 2850

Dallas, Texas 75201

Attn: Harold Montgomery

Facsimile: (214) 758-8602

If to Purchaser:

Calpian, Inc.

500 N. Akard Street, Suite 2850

Dallas, Texas 75201

Attn: Harold Montgomery, CEO

Facsimile: (214) 758-8602

or to such other person or address as either party shall furnish the other party
in writing.

 

9.6 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. Seller may
not assign this Agreement nor any of Seller’s rights, interests or obligations
arising out of this Agreement without the prior written consent of Purchaser.
Purchaser may assign this Agreement without the consent of Seller.

 

9.7 Governing Law and Venue.

 

9.7.1 This contract, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of Texas, without giving effect to its choice
of laws principles.

 

9.7.2 Exclusive venue for any litigation between the parties hereto (except for
action by Seller to protect its Confidential Information) shall be in Dallas
County, Texas, and shall be brought in the State District Courts of Dallas
County, Texas, or in the United States District Court for the Northern District
of Texas, Dallas Division.



--------------------------------------------------------------------------------

9.8 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

9.9 Exhibits and Headings. The headings contained in this Agreement are inserted
for convenience only and shall not constitute a part of the Agreement. This
Agreement is the mutual product of the parties, and each provision has been
subject to the mutual consultation and negotiation of each of the parties, and
shall not be construed for or against any party.

 

9.10 Severability. If any provision of this Agreement shall be found to be
illegal, invalid, or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect. Any provision of this Agreement held illegal, invalid, or
unenforceable shall remain in full force and effect to the extent not so held.
In lieu of the provision held illegal, invalid, or unenforceable, there shall be
automatically added as part of this Agreement a provision as similar in its
terms to such invalid provision as may be possible and may be legal, valid and
enforceable.

 

9.11 Entire Agreement. This Agreement, including the Exhibits and other
documents referred to herein which form a part of this Agreement, embody the
entire agreement of the parties regarding the subject matter contained in it.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

 

9.12 Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties and should not be deemed to confer upon any third party any right.

 

9.13 Time of the Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

 

9.14 Separate Representation. Each party agrees and acknowledges that it has
retained its own legal and tax counsel with respect to the transactions set
forth in this Agreement and that it is relying solely on its own advisors with
respect to the legal and tax implications of such transactions and not upon any
advice from the other party.

[Signature pages follow]



--------------------------------------------------------------------------------

The parties have executed this Residual Purchase Agreement as of the Effective
Date set forth above.

 

SELLER: Calpian Residual Partners V, L.P. By:  

/s/ Craig Jessen

  Craig Jessen Title:   Calpian Residual GP V, LLC

General Partner to Calpian Residual Partners V,

L.P.

PURCHASER: Calpian, Inc. By:  

/s/ Laird Cagan

  Laird Cagan   Director



--------------------------------------------------------------------------------

INDEX TO EXHIBITS

 

EXHIBIT A    ISO AGREEMENTS* EXHIBIT B    BILL OF SALE AND ASSIGNMENT EXHIBIT C
   CONSENT OF PROCESSOR* EXHIBIT D    Reserved EXHIBIT E    Reserved EXHIBIT F
   SOLD MERCHANTS* EXHIBIT G    Reserved EXHIBIT H    Reserved EXHIBIT I   
Reserved EXHIBIT J    Reserved EXHIBIT K    PRIVACY AND SECURITY REQUIREMENTS

 

* Exhibit Redacted in Full



--------------------------------------------------------------------------------

EXHIBIT A

ISO AGREEMENTS

[* * *]



--------------------------------------------------------------------------------

EXHIBIT B

BILL OF SALE AND ASSIGNMENT

This Bill of Sale and Assignment, made                                         ,
            , from Calpian Residual Partners V, L.P. (the “Seller”) to Calpian,
Inc. (“Purchaser”), is made with reference to the following facts:

(a) Seller and Purchaser are parties to a certain Residual Purchase Agreement,
of even date herewith (the “Agreement”); and

(b) The Agreement provides that Seller shall transfer to Purchaser certain
assets and rights identified in Section 1.1 of the Agreement.

Therefore:

For the consideration described in the Agreement and other good and valuable
consideration, the receipt of which is acknowledged, Seller sells, assigns and
delivers to Purchaser all of Seller’s right, title and interest in and to the
Sold Merchants and the Residuals (as defined in the Agreement).

Seller’s representations and warranties contained in the Agreement are
incorporated herein.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale and Assignment to be
executed and delivered the      day of             , 20    .

 

SELLER By:  

 

 

STATE OF   )   ) COUNTY OF   )

Before me,                                         , a notary public of the
state and county aforesaid, personally appeared
                                        , with whom I am personally acquainted,
and who, upon oath, acknowledged himself to be the within named bargainer, and
that he, being authorized so to do, executed the foregoing instrument for the
purpose therein contained, by signing his name.

Witness my hand and seal, at office in                                         ,
this      day of             , 20__.

 

 

Notary Public My Commission Expires:                                         



--------------------------------------------------------------------------------

EXHBIT C

CONSENT OF PROCESSOR

[* * *]



--------------------------------------------------------------------------------

EXHIBIT F

SOLD MERCHANTS

[* * *]



--------------------------------------------------------------------------------

EXHIBIT K

PRIVACY AND SECURITY REQUIREMENTS

The term “Industry Security Guidelines” shall mean the privacy and security
requirements and all applicable laws, rules, regulations, standards and
guidelines adopted or required by Visa U.S.A. Inc., MasterCard International,
Inc., American Express, Discover Financial Services, LLC and other credit and
debit card providers debit network providers and any stored value and loyalty
program providers (“Payment Brands”), and the Payment Card Industry Security
Standards Council relating to privacy, data security and the safeguarding,
disclosure and handling of Payment Instrument information, including but not
limited to the Payment Card Industry Data Security Standards, Visa’s Cardholder
Information Security Program, Discover’s Information Security & Compliance
Program, American Express’s Data Security Operating Policy, MasterCard’s Site
Data Protection Program, Visa’s Payment Application Best Practices, the Payment
Card Industry’s Payment Application Data Security Standard, MasterCard’s POS
Terminal Security program, the Payment Card Industry PIN Entry Device Standard,
ATM or Debit Networks other financial service card organizations, rules and
regulations administered by OFAC, the Bank Secrecy Act, anti-money laundering
laws, and the USA Patriot Act, in each case as they may be amended from time to
time.

The term “Privacy Requirements” means any applicable state or federal law or
regulations or rules, regulations, standards and guidelines adopted or required
by Payment Brands, as may be in effect or as may be enacted, adopted or
determined regarding the privacy, confidentiality, use, and disclosure of
Cardholder Information of any type.

A “Customer” is the person or entity to whom a Payment Instrument is issued or
who is otherwise entitled to use a Payment Instrument.

A “Payment Instrument” is an account, or evidence of an account, authorized and
established between a Customer and a Payment Brand, or representatives or
members of a Payment Brand that Merchants accept from Customers. Payment
Instruments include, but are not limited to, credit and debit cards, stored
value cards, loyalty cards, electronic gift cards, authorized account or access
numbers, paper certificates, credit accounts and the like.

“Cardholder Information” is collectively known as “Customer Information” and may
include, but is not limited to the following information about any Customer of a
Merchant: name; address; phone number; email address; credit card number;
driver’s license; social security number; birth date; demographics,
Transactional Data and includes, but not be limited to the following information
about a Merchant or its officers and principals, name, address, phone number;
email address; credit card number; driver’s license; social security number;
birth date; demographics.

“Transactional Data” includes but is not limited to Seller’s use, access, and
storage of certain credit card non-public personal information including, but
not limited to card account numbers, expiration dates, security code data, such
as CVV2, CVC2 and PIN data.